DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the current invention recites similar features as the issued patent. In other words, the issued patent is broader than the current invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibatani et al (US 2017/0068488 A1).
Regarding claim 1, Shibatani teaches a method comprising: determining a subset of a plurality of blocks from a volatile memory device of a memory sub- system; retrieving the subset of the plurality of blocks from the volatile memory device; writing the subset of the plurality of blocks to a non-volatile cross point array memory device of the memory sub-system using a first type of write operation; receiving an indication of a power loss in the memory sub-system; and responsive to receiving the indication of the power loss, writing a remainder of the plurality of blocks to the non-volatile cross point array memory device using a second type of write operation, wherein the second type of write operation comprises a pre-scan write operation (Fig. 1, the memory device writes from the write buffer 32 which is a volatile memory into the NAND which is a non-volatile. When power loss occurs and memory device does not have time to write data in TLC, the memory switches to SLC, ¶0066. Pre-scan write operation is given the broadest reasonable interpretation to mean a scan operation. The memory system calculates a remaining time period required to complete write of unwritten portion data, which can be interpreted as a pre-scan operation, ¶0018)  
Regarding claim 2, Shibatani teaches the method of claim 1, wherein the subset of the plurality of blocks comprises one or more blocks on which data was stored earlier than the remainder of the plurality of blocks (writes into SLC block instead of TLC block, ¶0091).  
Regarding claim 3, Shibatani further teaches the method of claim 1, wherein the subset of the plurality of blocks comprises one or more blocks that are less frequently accessed than the remainder of the plurality of blocks (¶0091).  
Regarding claim 4, Shibatani further teaches the method of claim 1, wherein the first type of write operation comprises a force write operation that writes each block of the subset of the plurality of blocks to the non-volatile cross point array memory device (¶0091 and ¶0066).  
Regarding claim 5, Shibatani further teaches the method of claim 1, further comprising: writing the subset of the plurality of blocks to the non-volatile cross point array memory device as a background process (Fig. 1, the backup operation happens in the background).  
Regarding claim 6, Shibatani further teaches the method of claim 1, wherein the pre-scan write operation writes the remainder of the plurality of blocks to the non-volatile cross point array memory device based on a comparison between the remainder of the plurality of blocks and other blocks stored at the non-volatile cross point array memory device (¶0018).  
Regarding claim 7, Shibatani further teaches the method of claim 6, wherein the pre-scan write operation comprises: determining one or more blocks of the non-volatile cross point array memory device where the data stored in the volatile memory device is to be written; compare data from each block in the one or more blocks of the non-volatile cross point array memory device with data from a corresponding block of the data retrieved from the volatile memory device; determine a subset of the one or more blocks of the non-volatile cross point array memory device having data different from (¶0064 to ¶0066).
Regarding claims 8-20, the claims have similar limitations as claims 1-7. Therefore, they are rejected under the same grounds of rejection.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
The Applicant argues on the bottom of page 8 “Shibatani is directed to controlling non-volatile memory….Shibatani, however, does not disclose responsive to receiving the indication of the power loss, writing a remainder of the plurality of blocks to the non-volatile cross point array memory device using a second type of write operation, wherein the second type of write operation comprises a pre-scan write operation, as claimed. Rather, Shibatani merely discloses that the first write method (used before the power loss event occurs) writes multi-bit information per memory cell and that the second write method (used after the power loss event occurs) write one-bit information per memory cell. (Shibatani, Paragraph 18.) There is no indication, however, that the second write method includes a pre-scan write operation, as recited in claim 1, much less that the second write method writes the remainder of the plurality of blocks to the nonvolatile cross point array memory device based on a comparison between the remainder of the plurality of blocks and other blocks stored at the non-volatile cross point array memory device, as recited in claim 6. Furthermore, while Shibatani discloses that nonvolatile memory 5 can be based on NAND flash technology, there is no indication that the non-volatile memory 5 includes a non-volatile cross-point array memory device, as claimed. Therefore, Shibatani does not disclose this feature of the claims.” Regarding the term “pre-scan write operation” the specification does not give a definition for the phrase neither the phrase is well-known term in the art. Therefore, the phrase is given the broadest reasonable interpretation to mean performing a scan operation in relevant to the write operation. Shibatani teaches performing a calculation to determine a remaining time period required to complete write of the unwritten data. This step is considered a pre-scan operation. If the current invention uses different steps than the prior arts to perform the pre-scan operation, it has to be positively recited. 
Regarding the applicant’s arguments the prior arts don’t teach a non-volatile cross-point array. Shibatani teaches the invention can be used with other non-volatile memories such as MRAM, PRAM, ReRAM and FeRAM which uses a cross-point array configuration. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824